Citation Nr: 0323832	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  94-40 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of 
internal derangement of the right knee, currently evaluated 
as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's claim of 
entitlement to a compensable evaluation for the residuals of 
internal derangement of the right knee.  In an April 1999 
rating action, the RO increased the veteran's disability 
evaluation to 10 percent, however, he has continued his 
appeal.  Over the course of this appeal, the veteran changed 
his residence and his claim is now serviced by the RO in 
Columbia, South Carolina.


REMAND

The record evidence shows that the veteran injured his right 
knee during service and was granted service-connection 
benefits in July 1955 for the residuals of internal 
derangement to include swelling of the right knee.  In April 
1992, the veteran requested an increased in disability 
evaluation, noting that he had undergone surgery on the right 
knee in July 1991 and that his symptoms had increased in 
severity.

Treatment records from private sources and VA medical centers 
show that the veteran is seen periodically with complaints of 
knee pain.  As early as 1986, the veteran was found to have 
degenerative joint disease in both knees.  As a consequence, 
the veteran's complaints which appear to be associated with 
his service-connected right knee disability have also been 
attributed to his degenerative joint disease.  The veteran 
has not been granted service connection for degenerative 
joint disease of the right knee.

In a January 2000 remand by the Board, it was requested that 
a VA physician examine the veteran and his medical records 
and determine if the residuals of internal derangement 
causing current disability included the diagnosed right knee 
degenerative joint disease.  The examiner was specifically 
requested to attribute the amount of functional loss 
experienced by the veteran to the service-connected 
disability, stating specifically whether symptoms of 
degenerative joint disease were to be considered part of the 
service-connected disability.  Unfortunately, the examination 
report of July 2003 does not include such an opinion and the 
RO has continued to deny the veteran's request for an 
increased evaluation, specifically stating in its February 
2003 supplemental statement of the case that "[t]he 
residuals of non service connected disabilities of joint 
disease of the right knee, peripheral vascular disease and 
residuals of surgery for peripheral vascular disease cannot 
be considered when evaluati[ng] your service connected right 
knee condition."

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as "the 
head of the Department."  See 38 U.S.C.A. § 303 (West 1991). 
Additionally, the Court stated that where the remand orders 
of the Board or the Court are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  As such, given the evidence 
of record, the Board finds that it has no choice but to 
remand this matter to ensure compliance with previous remand 
orders and properly evaluate the veteran's right knee 
disability.

Therefore, this matter is REMANDED for the following action:

The veteran's claims folder should be 
reviewed by the examiner who performed 
the July 2003 examination.  The examiner 
should specifically be requested to 
render an opinion as to whether the 
currently diagnosed degenerative 
arthritis of the right knee is a result 
of his inservice injury and any 
subsequent sequelae.  Although the 
examiner notes that the veteran has 
minimal functional limitation in the July 
2003 examination report, the examiner 
should be requested to render an opinion 
as to which complaints and limitation 
experienced by the veteran over the 
course of time comprising the life of 
this appeal are attributable to the 
veteran's inservice injury and related 
sequelae.  If the examiner who performed 
the July 2003 examination is not 
available, please have the veteran's 
claims folder reviewed by the appropriate 
specialist and have the requested 
opinions rendered by him/her following a 
complete review of the claims folder and 
examination of the veteran if the 
specialist finds a personal examination 
necessary.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




